Citation Nr: 0504384	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder from May 13, 1999 to June 20, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1970.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from an August 1999 rating 
decision of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  At that time, the RO 
continued the 10 percent evaluation for post-traumatic stress 
disorder (PTSD).

In July 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  A transcript of that hearing has 
been associated with the claims file.  [As noted in the prior 
Board decision, although he later indicated that he wished 
another hearing, he subsequently clarified that he did not, 
and there is no unanswered hearing request now of record.]

In July 2002, the RO granted a 30 percent evaluation for 
post-traumatic stress disorder, effective June 20, 2001.

In September 2003, the Board remanded the case for specific 
development.  At that time, the pending appellate issues were 
(1) Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder prior to June 20, 2001; and 
(2) Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder as of June 20, 2001.

Since then, the RO has granted a 100 percent rating for the 
veteran's PTSD from June 20, 2001, action which fully 
satisfies that appellate issue.

The RO also raised from 10 percent to 30 percent the rating 
assigned for the disability from May 13, 1999, the date of 
his claim to reopen, to June 20, 2001, the date of the 100 
percent rating now assigned.  He has not disagreed with the 
date assigned and that issue is not part of the current 
appeal.  However, since the 30 percent rating is not the 
maximum assignable, that issue remains as the sole appellate 
issue now pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

Service connection is also in effect for residuals, gunshot 
wound to the left upper arm with fractured humerus and 
retained metallic fragments, rated as 10 percent disabling; 
and defective hearing in the right ear, and residuals, injury 
to the left ear with perforated tympanic membrane, each rated 
as noncompensably disabling.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the appellate issue at this time.

2.  From May 13, 1999 to June 20, 2001, the aggregate 
evidence including that relating to recurrent homicidal and 
suicidal ideation, detachment, tormented thoughts and 
nightmares, irritability, hypervigilance, exaggerated startle 
response and a GAF hovering around 40, raises a reasonable 
doubt that the veteran's PTSD and depression resulted in 
total occupational and social impairment.


CONCLUSION OF LAW

From May 13, 1999 to June 20, 2001, the criteria for a 100 
percent evaluation for PTSD are reasonably met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 
3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  With regard to the appellate 
issue, the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
veteran or his entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's military experiences and PTSD stressors are 
well documented.  He served for about 4 months in Vietnam 
before experiencing the combat injury for which he received 
the Purple Heart.  He was in the Infantry and served in the 
area around Chu Lai and then in the III Corps area.  His 201 
file reflects that he was a rifleman, light truck driver, 
drill instructor and machine gunner.  He was a participant in 
the Vietnam Counter Offensive CAM Phase 11 when he received 
the fragment in his left shoulder after which he began to 
have disciplinary problems.  

He has had psychiatric problems identified in and since 
service, most prevalently diagnosed as PTSD and depressive 
disorder.

Extensive VA and private clinical information is of record 
for comparative purposes.  However, in this appeal, the only 
period of time for which an assessment is made is May 13, 
1999 to June 20, 2001, the earlier date being the date on 
which the veteran's application was received by VA for 
increased compensation.

A timely statement is of record from RS, a licensed clinical 
social worker associated with the VA since 1996 and prior to 
that time, in other mental health work.  He had been working 
with the veteran since 1989.  The veteran's major PTSD 
symptoms included depression, anxiety , survivors guilt, 
flashbacks, sleep problems with nightmares, intrusive 
thoughts and anger.  These caused him severe social and 
industrial impairment resulting in inability to maintain 
gainful employment and poor interpersonal relationships.  Mr. 
S noted that the veteran was constantly tormented by memories 
of battle, the sounds, smells and visions of combat.  He had 
vivid flashbacks of being medivac'ed with others who were 
wounded and killed.  He had not worked in 10 years.  Prior to 
quitting work, he had experienced rage and anger towards 
superiors and fellow workers.  He had high irritability, 
anxiety and periods of depression, and felt that he was ready 
to explode.  Even when he stopped working, his symptoms 
continued.  He had weapons at home and kept them loaded as he 
felt he needed to keep himself safe.  Mr. S felt the 
veteran's prognosis was poor and he opined that he would not 
ever be able to tolerate the stress of employment.

A report of a VA examination in July 1999 is of record.  The 
veteran was noted not to be working purportedly because of 
heart and knee problems; prior to that, he had worked in a 
plant making pistons.  His wife worked so he did the 
household chores.  They had a son and a daughter, the latter 
of whom had a small child who was "driving him crazy".  His 
wife worked for the police department and sometimes he helped 
her in such activities  as installing baby carriers in the 
back seats of automobiles.  He would do the paperwork and 
watch the kids when she put the seat in the car.  He also 
babysat his own grandchild when his daughter was at work 
during the week.  The examiner noted that he avoided the 
public and crowds.  Little information was recorded relating 
to his mental health symptoms although he was said to exhibit 
a somewhat cavalier attitude during the interview.  He was 
noted to have a loaded gun at home.  The examiner opined that 
his Global Assessment of Functioning (GAF) was 70.

A transcript of the veteran's testimony at the hearing in 
July 2000 is of record.  He explained his symptoms and 
isolation, anger and responses in some detail.  

A joint written evaluation statement, dated in July 2000, is 
also of record from a VA psychiatrist and a social worker who 
have evaluated the veteran on a regular basis since July 
1998.  He had dropped out of their care for a period of time 
but returned in October 1999 at the request of his Vet Center 
counselor.  Since then he had been seen monthly at least.  He 
had worked as a molder for a piston company until 1990 when 
he left due to heart and knee problems.  Since then, his 
mental status had deteriorated for a variety of reasons.  He 
had also had problems with coworkers and a supervisor and 
sometimes threw things.  While leaving the job had been due 
to injury, he said he recognized that his mental problems 
would eventually cause him to lose control and perhaps kill 
someone.  

His ability to concentrate was deteriorating and although he 
tried a variety of other jobs, i.e., guard, he was unable to 
continue.  He admitted to suicidal ideation but denied a 
current plan.  However, he was said to have several weapons 
available and he said his family would be better off without 
him.  He had serious problems with concentration and focus 
and admitted to some homicidal ideation.  He often 
reexperienced Vietnam with almost constant intrusive 
thoughts.  At least twice weekly he would awaken with 
nightmares in a cold sweat, often with his wife shaking him 
and telling him that he was kicking and screaming.  He had 
weekly flashbacks which would be triggered by loud noises or 
other stimuli.

He had avoidance symptoms on a variety of levels, and memory 
deficits.  He went to considerable lengths to avoid going 
out.  He felt detached from others and paranoid.  He had 
restricted range of affect with the most prevalent feeling 
being that of anger and rage.  He felt he should have died in 
Vietnam.  He experienced increased arousal and sleep 
difficulties.  He was irritable with daily angry outbursts; 
he had problems concentrating, and was hypervigilant with an 
exaggerated startle response.  Diagnosis was PTSD.  GAF was 
felt to be 40.

Ongoing clinical reports are in the file showing VA care.  
GAF, when cited, is usually in the 40's range.  At one point, 
his wife was injured on duty and this precipitated 
exacerbated concerns and symptoms
 
Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.  
However, the sole period with which the Board is herein 
concerned relates to that from May 13, 1999 to June 20, 2001, 
after which a 100 percent rating has already been assigned.   

The veteran has documented exposure to combat violence and 
PTSD and depression.  

For a few years after service, he had a job making pistons.  
He left that job ostensibly due to organic health problems, 
but the evidence in the file shows that he was clearly having 
significant psychiatric issues at the time as well, and it 
was simply a matter of time before something perhaps tragic 
happened with fellow workers or supervisors.

While it is noted that one VA examiner opined his GAF was 70, 
that interview was greatly limited and it appears that the 
veteran was less than forthcoming about his situation, for 
whatever reason.  The Board finds that that singular report 
does not appear to be entirely reflective of the actual 
degree of impairment.

Fortunately, however, also of record are extensive and 
thoughtful analyses from both social workers and 
psychiatrists who have treated the veteran within and without 
the VA system for years, with several thoughtful evaluations 
reported for the finite period involved in this appeal.  He 
is shown, by the evidence cited above, to have significant 
PTSD symptoms, and his GAF was virtually never above 40 
during the time frame concerned.

With such a seriously diminished GAF, expert evaluators have 
noted that he no longer had any significant social viability.  
He has had several marriages, but is impaired on a daily 
basis from functioning in virtually all facets of society, 
including the workplace.  And while he may have left an 
earlier job due to other problems, it is clear that his 
psychiatric disability was a significant factor therein, has 
deteriorated since, and would now preclude his working again 
or even obtaining gainful work.  Experts have so opined.

Although the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, for the 
period from May 13, 1999 to June 20, 2001, his symptoms more 
nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.


ORDER

From May 13, 1999 to June 20, 2001, a rating of 100 percent 
for PTSD is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


